DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distal cap interconnecting the distal ends of the distal body portion segments with one another of claims 7 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (hereinafter “Evans”) (US 2013/0046337 A1).
Regarding claim 1, Evans teaches a structure of a surgical instrument configured for thermally cutting tissue, the structure, (Fig. 6B; and Page 1, Par. [0004]: electrosurgical forceps treat tissue by heating said tissue via electrical energy) comprising: 
a frame (Figs. 5 and 6B, Char. 122 and 224) including a proximal flange portion (Attached “Annotated Evans Fig 5” below: the parts labelled “first proximal flange portion” and “second proximal flange portion) and a distal body portion, (Fig. 6B, Char. 224: outer jaw housing) the distal body portion including a proximal section extending  (Attached “Annotated Evans Fig 6B” below: the part labelled “proximal section”) a distal section, (Attached “Annotated Evans Fig 6B” below: the part labelled “distal section”) and a center section extending between the proximal and distal sections, (Attached “Annotated Evans Fig 6B” below: the part labelled “center section”) the distal body portion including first and second distal body portion segments, (Attached “Annotated Evans Fig 6B” below: the parts labelled “first distal body segment” and “second distal body segment”) wherein the distal body portion segments are disposed a first distance apart from one another at the proximal section, a second distance apart from one another at the distal section, and a third distance apart from one another at the center section, wherein the third distance is greater than the first and second distances; (Attached “Annotated Evans Fig 6B” below: Tabs (224c) at the proximal and distal sections would cause the first and second distal body segments of jaw housing (224) to be spaced a first and second distance from each other; The recess (224d) at part labeled “center section” would cause the first and second distal body segments of jaw housing (224) to be spaced a third distance from each other; The third distance is greater than the first and second distance) and 
a thermal cutting element (Fig. 6B, Char. 190: electrical cutting insert) disposed within the distal body portion of the frame and extending from the proximal section, through the center section, to the distal section. (Fig. 6B, and Pages 5-6, Par. [0062])



        Annotated Evans Fig 5			       Annotated Evans Fig 6B

    PNG
    media_image1.png
    745
    528
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    512
    694
    media_image2.png
    Greyscale

Regarding claim 2, Evans further teaches the thermal cutting element is engaged with the distal section of the distal body portion of the frame. (Fig. 6B, and Pages 5-6, Par. [0062]: Outer jaw housing (224) has engagement features (224g) configured to receive corresponding engagement features (192))
Regarding claim 3, Evans further teaches the thermal cutting element (Fig. 6B, Char. 190: electrical cutting insert) includes a fork at a distal end thereof, (Fig. 6B: Engagement features (192) form a fork located at the distal half of electrical cutting insert (190)) the fork including first and second prongs defining a recess therebetween, (Fig. 6B, Char. 192: engagement features) wherein the distal section of the distal body portion of the frame is received within the recess with the first and second prongs on either side (Fig. 6B, and Pages 5-6, Par. [0062]: corresponding tabs (192) of electrical cutting insert (190) may be snap-fittingly engageable with engagement features, or slots (224g) of outer jaw housing (224))
Regarding claim 4, Evans further teaches the proximal flange portion of the frame includes first and second proximal flange portion segments connected to the first and second distal body portion segments, respectively. (Fig. 2, and Attached “Annotated Evans Fig 5” above: the parts labelled “first proximal flange portion” and “second proximal flange portion” are connected to “first distal body portion segment” and “second distal body portion segment” respectively.)
Regarding claim 8, Evans further teaches the first and third distances are substantially equal. (Tabs (224c) would be expected to extend the same distance by one of ordinary skill in the art.)
Regarding claim 10, Evans further teaches the thermal cutting element bisects the center section of the distal body portion of the frame. (Figs. 6B and 9A-B)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0046337 A1), as applied to claim 4 above, and further in view of Roy et al. (hereinafter “Roy”) (US 2013/0123837 A1).
Regarding claim 5, Evans, as applied to claim 4 above, does not explicitly teach a proximal hub of the thermal cutting element extends at least partially between the first and second proximal flange portion segments.
Roy, in a similar field of endeavor, teaches an electrosurgical forceps device (Fig. 1, Char. 10: forceps) comprising an energizable knife (Fig. 3-5C, Char. 184: knife) and tissue sealing plates, (Fig. 3-5C, Char. 112, and 122: tissue sealing plates) wherein the (Page 4, Par. [0053])
Roy further teaches the energizable knife comprises a proximal hub (Fig. 5A-C, Char. 189b: upper tissue-cutting surface) that extends into a knife channel (Fig. 5A-C, Char. 125: knife channel) of a jaw member. (Fig. 5A-C, Char. 120: jaw member)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Evans, as applied to claim 4 above, to incorporate the teachings of Roy, and configure the electrosurgical forceps of Evans to include the energizable knife of Roy in place of the electrical cutting insert (190) of Evans, such that the energizable knife translates at least through channel (228) of insulator (228) and blade channel (226) of the tissue sealing plate (226) of Evans, and that tissue sealing plate (226) acts as a return electrode for the energizable knife of Roy. Doing so would allow for the electrosurgical forceps to sever tissue via mechanical means in addition to being able to sever tissue electrically, as suggested in Roy. (Page 4, Par. [0053]: Energy can by supplied to knife (184) to electromechanically cut tissue) 
When electrosurgical energy is supplied to tissue via an electrode (e.g. energizable knife (184), or electrosurgical cutting insert (190), the tissue receiving the energy is heated, leading to tissue ablation.
By translating at least through channel (228) of insulator (228) and blade channel (226) of the tissue sealing plate (226) of Evans, the upper tissue-cutting surface (189b) of energizable knife (184) would also extend at least partially between the parts labelled “first proximal flange portion” and “second proximal flange portion” shown in the  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0046337 A1), in view of Roy (US 2013/0123837 A1), as applied to claim 5 above, and further in view of Collings et al. (hereinafter “Collings”) (US 2013/0018411 A1).
Regarding claim 6, the combination of Evans/Roy, as applied to claim 5 above, teaches the first and second proximal flange portion segments define aligned apertures (Evans: Fig. 4, Char. 126: aperture) configured for receipt of a pivot to engage the first and second proximal flange portion segments. (Evans: Fig. 3, Char. 102: pivot pin)
The combination of Evans/Roy, as applied to claim 5 above, does not explicitly teach the proximal hub defines an aperture aligned with apertures of the first and second proximal flange portion segments, wherein the aperture of the proximal hub is configured for receipt of a pivot to engage the proximal hub with the first and second proximal flange portion segments.
Collings, in a similar field of endeavor, teaches a surgical forceps device (Fig. 9, Char. 10: forceps) comprising a first and second jaw, (Fig. 9-11, Char. 110 and 120 respectively) and a knife blade (Fig. 9-11, Char. 261: knife blade) comprising a proximal hub, (Fig. 9-11: the portion of knife blade (261) surrounding proximal aperture (263)) wherein the proximal hub and the first and second jaws define aligned apertures configured for receipt of a pivot to engage the proximal hub with the first and second jaws. (Fig. 9-11: apertures (19a), (19b), and (263) receive pivot pin (150))

Claim 1 is rejected again under 35.U.S.C. 103, along with claims 7, 9, 11, 12, 14, 15, 17, and 20 as being unpatentable over Evans (US 2013/0046337 A1), in view of Roy (US 2013/0123837 A1), in view of TAKASHINO et al. (hereinafter “Takashino”) (US 2015/0018825 A1).
Regarding claim 1, Evans teaches a jaw member (Fig. 2, Char. 120: jaw member) of a surgical instrument, (Fig. 1, Char. 10: forceps) comprising: 
a frame (Fig. 6B, Char. 228) including a proximal flange portion (Attached “Annotated Evans Fig 6B2” below: the parts labelled “first proximal flange portion” and “second proximal flange portion) and a distal body portion, (Attached “Annotated Evans Fig 6B2” below: the parts labelled “first distal body segment” and “second distal body segment”) the distal body portion including first and second distal body portion segments; (Attached “Annotated Evans Fig 6B2” below: the parts labelled “first distal body segment” and “second distal body segment”) and 
(Fig. 6B, Char. 190: electrical cutting insert)
Annotated Evans Fig 6B2

    PNG
    media_image3.png
    570
    592
    media_image3.png
    Greyscale

Evans, as applied to claim 1 above, does not explicitly teach the distal body portion includes a proximal section extending from the proximal flange portion, a distal section, and a center section extending between the proximal and distal sections, wherein the distal body portion segments are disposed a first distance apart from one another at the proximal section, a second distance apart from one another at the distal section, and a third distance apart from one another at the center section, wherein the third distance is greater than the first and second distances; and the thermal cutting element extends from the proximal section, through the center section, to the distal section;
(Fig. 1, Char. 10: forceps) comprising an energizable knife (Fig. 3-5C, Char. 184: knife) and tissue sealing plates, (Fig. 3-5C, Char. 112, and 122: tissue sealing plates) wherein the energizable knife is configured to act as an active electrode, and the tissue sealing plates act as a return electrode. (Page 4, Par. [0053])
Roy further teaches the energizable knife comprises a proximal hub (Fig. 5A-C, Char. 189b: upper tissue-cutting surface) that extends into a knife channel (Fig. 5A-C, Char. 125: knife channel) of a jaw member. (Fig. 5A-C, Char. 120: jaw member)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Evans, as applied to claim 1 above, to incorporate the teachings of Roy, and configure the electrosurgical forceps of Evans to include the energizable knife of Roy in place of the electrical cutting insert (190) of Evans, such that the energizable knife translates at least through channel (228) of insulator (228) and blade channel (226) of the tissue sealing plate (226) of Evans, and that tissue sealing plate (226) acts as a return electrode for the energizable knife of Roy. Doing so would allow for the electrosurgical forceps to sever tissue via mechanical means in addition to being able to sever tissue electrically, as suggested in Roy. (Page 4, Par. [0053]: Energy can by supplied to knife (184) to electromechanically cut tissue) 
When electrosurgical energy is supplied to tissue via an electrode (e.g. energizable knife (184), or electrosurgical cutting insert (190), the tissue receiving the energy is heated, leading to tissue ablation.

Takashino, in a similar field of endeavor, teaches an electrosurgical forceps device (Fig. 1, Char. 2: medical treatment instrument) comprising a knife channel, (Fig. 12, Char. 23a: cutter guiding groove) wherein gap maintaining portions are embedded within the knife channel; (Fig. 12, Char. 29: gap maintaining portions) wherein the gap maintaining portions define a proximal section, (Attached “Annotated Takashino Fig 12” below: the portion of first and second distal body portion segments labelled “proximal section”) a distal section, (Attached “Annotated Takashino Fig 12” below: the portion of first and second distal body portion segments labelled “distal section”) and a center section extending between the proximal and distal sections, (Attached “Annotated Takashino Fig 12” below: the portion of first and second distal body portion segments labelled “center section”) the distal body portion includes first and second distal body portion segments, (Attached “Annotated Takashino Fig 12” below: the portions of electrode (21a) and gap maintaining portions (29) labelled first and second distal body portion segments) wherein the distal body portion segments are disposed further apart from one another along the center section as compared to the proximal and distal sections; (Attached “Annotated Takashino Fig 12” below: the cutter guiding groove (23a) is narrower at the portions labelled “distal section” and “proximal section” than the portion labelled “center section”) and a cutting element extends from the proximal section, through the center section, to the distal section; (Fig. 3 and 12, and Page 7, Par. [0113]: Cutter (36) translates through cutter guiding groove (23a) until it reaches gap maintaining portion (27))
Annotated Takashino Fig 12

    PNG
    media_image4.png
    534
    397
    media_image4.png
    Greyscale


In this combination, the proximal most gap maintaining portions (29) are positioned adjacent to the parts labelled “first proximal flange portion” and “second proximal flange portion in the attached “Annotated Evans Fig 6B2” above.
Regarding claim 7, the combination of Evans/Roy/Takashino, as applied to claim 1 above, teaches a distal cap interconnects distal ends of the distal body portion segments with one another. (In light of the drawing objection to claims 7 and 17 as discussed above, the part labelled “distal cap” in the attached “Annotated Evans Fig 6B2” above is interpreted to read on the claim limitation “a distal cap interconnects distal ends of the distal body portion segments with one another.”)
Regarding claim 9, the combination of Evans/Roy/Takashino, as applied to claim 1 above, teaches a second frame (Evans: Fig. 6B, Char. 224: outer jaw housing) at least partially surrounding the frame and conforming at least partially thereto. (Evans: Fig. 6B: Outer jaw housing (224) at least partially surrounds insulator (228) and conforms at least partially thereto.)
Regarding claim 11, Evans teaches a jaw member (Fig. 2, Char. 120: jaw member) of a surgical instrument, (Fig. 1, Char. 10: forceps) comprising: 
a frame (Fig. 6B, Char. 228) including a proximal flange portion (Attached “Annotated Evans Fig 6B2” below: the parts labelled “first proximal flange portion” and “second proximal flange portion) and a distal body portion, (Attached “Annotated Evans Fig 6B2” below: the parts labelled “first distal body segment” and “second distal body segment”) the distal body portion including first and second distal body portion segments; (Attached “Annotated Evans Fig 6B2” below: the parts labelled “first distal body segment” and “second distal body segment”)
a thermal cutting element disposed within the distal body portion of the structural frame; (Fig. 6B, Char. 190: electrical cutting insert) and 
a tissue-treating plate disposed atop the structural frame (Fig. 6B, Char. 226: tissue sealing plate) and thermal cutting element, (Fig. 6B: Tissue sealing plate (226) is disposed above at least the portions of electrical cutting insert (190) within and below the longitudinal channel (228c) of insulator (228)) the tissue-treating plate defining a channel, wherein a tissue-treating surface of the thermal cutting element extends at least partially through the channel; (Fig. 6B, Char. 226c: blade channel) and 
a jaw housing (Fig. 6B, Char. 224: outer jaw housing) surrounding the structural frame, the thermal cutting element, (Figs. 6B-7: outer jaw housing (224) surrounds electrical cutting insert (190) and insulator (228)) and the tissue-treating plate and retaining the tissue-treating plate in position relative to the structural frame and the thermal cutting element. (Figs. 6B-7; and Page 5, Par. [0061]: Downwardly Extending flanges (226a) of tissue sealing plate (226) are inserted into slots (224e) to “snap” into engagement therewith; At least the outermost portions of outer jaw housing (224) defining the slots (224e) would surround tissue sealing plate (226); Electrical cutting insert (190) and insulator (228) have similar tab structures ((192) and (228b) respectively) configured to “snap” into engagement with their respective receptacles in outer jaw housing (224))
Annotated Evans Fig 6B2

    PNG
    media_image3.png
    570
    592
    media_image3.png
    Greyscale

Evans, as applied to claim 11 above, does not explicitly teach the distal body portion includes a proximal section extending from the proximal flange portion, a distal section, and a center section extending between the proximal and distal sections, the distal body portion includes first and second distal body portion segments, wherein the distal body portion segments are disposed further apart from one another along the 
Roy, in a similar field of endeavor, teaches an electrosurgical forceps device (Fig. 1, Char. 10: forceps) comprising an energizable knife (Fig. 3-5C, Char. 184: knife) and tissue sealing plates, (Fig. 3-5C, Char. 112, and 122: tissue sealing plates) wherein the energizable knife is configured to act as an active electrode, and the tissue sealing plates act as a return electrode. (Page 4, Par. [0053])
Roy further teaches the energizable knife comprises a proximal hub (Fig. 5A-C, Char. 189b: upper tissue-cutting surface) that extends into a knife channel (Fig. 5A-C, Char. 125: knife channel) of a jaw member. (Fig. 5A-C, Char. 120: jaw member)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Evans, as applied to claim 4 above, to incorporate the teachings of Roy, and configure the electrosurgical forceps of Evans to include the energizable knife of Roy in place of the electrical cutting insert (190) of Evans, such that the energizable knife translates at least through channel (228) of insulator (228) and blade channel (226) of the tissue sealing plate (226) of Evans, and that tissue sealing plate (226) acts as a return electrode for the energizable knife of Roy. Doing so would allow for the electrosurgical forceps to sever tissue via mechanical means in addition to being able to sever tissue electrically, as suggested in Roy. (Page 4, Par. [0053]: Energy can by supplied to knife (184) to electromechanically cut tissue) 

The combination of Evans/Roy, as applied to claim 11 above, does not explicitly teach the distal body portion includes a proximal section extending from the proximal flange portion, a distal section, and a center section extending between the proximal and distal sections, the distal body portion includes first and second distal body portion segments, wherein the distal body portion segments are disposed further apart from one another along the center section as compared to the proximal and distal sections; and the thermal cutting element extends from the proximal section, through the center section, to the distal section;
Takashino, in a similar field of endeavor, teaches an electrosurgical forceps device (Fig. 1, Char. 2: medical treatment instrument) comprising a knife channel, (Fig. 12, Char. 23a: cutter guiding groove) wherein gap maintaining portions are embedded within the knife channel; (Fig. 12, Char. 29: gap maintaining portions) wherein the gap maintaining portions define a proximal section, (Attached “Annotated Takashino Fig 12” below: the portion of first and second distal body portion segments labelled “proximal section”) a distal section, (Attached “Annotated Takashino Fig 12” below: the portion of first and second distal body portion segments labelled “distal section”) and a center section extending between the proximal and distal sections, (Attached “Annotated Takashino Fig 12” below: the portion of first and second distal body portion segments labelled “center section”) the distal body portion includes first and (Attached “Annotated Takashino Fig 12” below: the portions of electrode (21a) and gap maintaining portions (29) labelled first and second distal body portion segments) wherein the distal body portion segments are disposed further apart from one another along the center section as compared to the proximal and distal sections; (Attached “Annotated Takashino Fig 12” below: the cutter guiding groove (23a) is narrower at the portions labelled “distal section” and “proximal section” than the portion labelled “center section”) and a cutting element extends from the proximal section, through the center section, to the distal section; (Fig. 3 and 12, and Page 7, Par. [0113]: Cutter (36) translates through cutter guiding groove (23a) until it reaches gap maintaining portion (27))
Annotated Takashino Fig 12

    PNG
    media_image4.png
    534
    397
    media_image4.png
    Greyscale


In this combination, the proximal most gap maintaining portions (29) are positioned adjacent to the parts labelled “first proximal flange portion” and “second proximal flange portion in the attached “Annotated Evans Fig 6B2” above.
Regarding claim 12, the combination of Evans/Roy/Takashino, as applied to claim 11 above, teaches the thermal cutting element is engaged with the distal section of the distal body portion of the frame. (The knife (184) of Roy would translate through the knife channel, including the portion of the knife channel comprising gap maintaining portions (29) of Takashino that form the distal section.)
Regarding claim 14, the combination of Evans/Roy/Takashino, as applied to claim 11 above, teaches the proximal flange portion of the frame includes first and second proximal flange portion segments (Attached “Annotated Evans Fig 6B2” above: the parts labelled “first proximal flange portion” and “second proximal flange portion) connected to the first and second distal body portion segments, respectively. (Attached “Annotated Evans Fig 6B2” above: the parts labelled “first distal body segment” and “second distal body segment”)
Regarding claim 15, the combination of Evans/Roy/Takashino, as applied to claim 14 above, teaches a proximal hub of the thermal cutting element extends at least partially between the first and second proximal flange portion segments. (Roy: Fig. 5A-C: Upper tissue-contacting surface (189b) extends into knife channel (125) of jaw member (120) – it is implicit that this feature be present in the Evans/Roy/Takashino combination based on the rejection to claim 11 above.)
Regarding claim 17, the combination of Evans/Roy/Takashino, as applied to claim 11 above, teaches a distal cap interconnects distal ends of the distal body portion segments with one another. (In light of the drawing objection to claims 7 and 17 as discussed above, the part labelled “distal cap” in the attached “Annotated Evans Fig 6B2” above is interpreted to read on the claim limitation “a distal cap interconnects distal ends of the distal body portion segments with one another.”)
Regarding claim 20, the combination of Evans/Roy/Takashino, as applied to claim 11 above, teaches the jaw housing isolates the frame and the thermal cutting element from the tissue-treating plate. (Evans: Fig. 6B, and Page 5, Par. [0060]-[0061]: Insulator (228) is housed within internal passageway (224a) of outer housing (224); Outer jaw housing (224) includes a plurality of spaced-apart slots (224e) each configured to receive a flange (226a) of tissue sealing plate (226); Outer jaw housing (224) isolates the tissue sealing plate (224) from insulator (228) and the knife (184) of Roy, at least in that outer jaw housing receives, and is connected to tissue sealing plate (226) via slots (224e) outside of the internal passageway (224a), unlike insulator (228) and the knife (184) of Roy, which are disposed within the internal passageway (224a))
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0046337 A1), in view of Roy (US 2013/0123837 A1), in view of TAKASHINO (US 2015/0018825 A1), as applied to claim 11 above, and further in view of Guerra (US 2007/0074807 A1).
Regarding claim 19, the combination of Evans/Roy/Takashino, as applied to claim 11 above, does not explicitly teach the jaw housing is formed from an insulative material and is overmolded.
Guerra, in a similar field of endeavor, teaches an electrosurgical forceps device comprising an outer jaw housing that is formed from an insulative material and is overmolded. (Fig. 2A, char. 314: insulative housing or overmolding)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Evans/Roy/Takashino, as applied to claim 11 above, to incorporate the teachings of Guerra, and configure the outer jaw housing (224) of Evans to be formed from an insulative material and be overmolded. Doing so would protect the tissue not intended to receive electrosurgical energy by minimizing the risk of accidental transfer of electrosurgical to tissue not in contact with the tissue sealing plates or the energizable knife. 

Allowable Subject Matter
Claims 13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, the prior art of record does not explicitly teach a jaw member comprising all of the limitations of claims 11 and 12, and the limitations “the thermal cutting element includes a fork at a distal end thereof, the fork including first and second prongs defining a recess therebetween, wherein the distal section of the distal body portion of the frame is received within the recess with the first and second prongs on either side thereof to engage the thermal cutting element with the distal section of the distal body portion of the frame.”
Regarding claim 16, the prior art of record does not explicitly teach a jaw member comprising all the limitations of claims 11 and any intervening claims, and the limitation “wherein the proximal hub and the first and second proximal flange portion segments define aligned apertures configured for receipt of a pivot to engage the proximal hub with the first and second proximal flange portion segments.”
Regarding claim 18, the prior art of record does not explicitly teach a jaw member comprising all the limitations of claim 11, and the limitation “a second frame at least partially surrounding the frame and conforming at least partially thereto.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/N.S.B./Examiner, Art Unit 3794